 


110 HR 2216 IH: Hate Crimes Against the Homeless Statistics Act of 2007
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2216 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Lewis of Georgia, Mr. Wexler, Mr. Kucinich, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Hate Crime Statistics Act to include crimes against the homeless. 
 
 
1.Short titleThis Act may be cited as the Hate Crimes Against the Homeless Statistics Act of 2007. 
2.Inclusion of homelessSection (1)(b) of the Hate Crime Statistics Act is amended— 
(1)in paragraph (1), by inserting homeless status, after sexual orientation,; and 
(2)by adding the the end the following: 
 
(6)As used in this subsection, the term homeless status with respect to an individual, refers to an individual who— 
(A)lacks a fixed, regular, and adequate nighttime residence; or 
(B)has a primary nighttime residence that is— 
(i)a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings, including cars, parks, public spaces, abandoned buildings, substandard housing, bus or train stations, or similar settings; 
(ii)a supervised publicly or privately operated shelter designed to provide temporary living accommodations, including motels, hotels, congregate shelters, and transitional housing; or 
(iii)housing of other persons in which the individual is temporarily staying due to loss of housing, economic hardship, or a similar reason.. 
 
